 

--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.2


NOTICE OF AWARD


State of Missouri
Office of Administration
Division Of Purchasing and Materials Management
PO Box 809
Jefferson City, MO 65102
http://www.oa.mo.gov/purch


CONTRACT NUMBER
C306118005
CONTRACT TITLE
Medicaid Managed Care-Eastern Region
 
AMENDMENT NUMBER
Amendment #006
CONTRACT PERIOD
July 1, 2007 through June 30, 2008
 
REQUISITION NUMBER
NR 886 25758005706
VENDOR NUMBER
3640504950 1
 
CONTRACTOR NAME AND ADDRESS
Harmony Health Plan Inc
23 Public Square Ste 400
Belleville IL 62220
 
STATE AGENCY’S NAME AND ADDRESS
Dept of Social Services
MO HealthNet Division
PO Box 6500
Jefferson City, MO 65102-6500
 
ACCEPTED BY THE STATE OF MISSOURI AS FOLLOWS:
Contract C306118005 is hereby amended pursuant to the attached Amendment #006
dated 12/26/07.
 
BUYER
Laura Ortmeyer
 
BUYER CONTACT INFORMATION
Email: laura.ortmeyer@oa.mo.gov
Phone: (573) 751-4579  Fax (573) 526-9817
 
SIGNATURE OF BUYER
  /s/  Laura Ortmeyer  
 
DATE
12/19/07
DIRECTOR OF PURCHASING AND MATERIALS MANAGEMENT
  /s/  James Miluski                James Miluski
       




 
 

--------------------------------------------------------------------------------

 

STATE OF MISSOURI


 
OFFICE OF ADMINISTRATION
DIVISION OF PURCHASING AND MATERIALS MANAGEMENT (DPMM)
CONTRACT AMENDMENT




AMENDMENT NO.: 006
REQ NO.: NR 886 25758005706
CONTRACT NO.: C306118005
BUYER: Laura Ortmeyer
TITLE: Medicaid Managed Care -Eastern Region
PHONE NO.: (573) 751-4579
ISSUE DATE: 12/11/07
E-MAIL: Iaura.ortmeyer@oa.mo.gov



  TO:   
HARMONY HEALTH PLAN INC
23 PUBLIC SQUARE STE 400
BELLEVILLE, IL 62220



RETURN AMENDMENT NO LATER THAN: DECEMBER 26, 2007 AT 5:00 PM CENTRAL TIME
RETURN AMENDMENT TO:


(U.S. Mail)
 
(Courier Service)
Div of Purchasing & Matls Mgt (DPMM)
 
Div of Purchasing & Matls Mgt (DPMM)
PO BOX 809
OR
301 WEST HIGH STREET, ROOM 630
JEFFERSON CITY MO 65102-0809
 
JEFFERSON CITY MO 65101-1517
     



OR FAX TO: (573) 526-9817 (either mail or fax, not both)


DELIVER SUPPLIES/SERVICES FOB (Free On Board) DESTINATION TO THE FOLLOWING
ADDRESS:


Department of Social Services, MO HealthNet Division
Post Office Box 6500
Jefferson City MO 65102-6500


SIGNATURE REQUIRED






DOING  BUSINESS AS (DBA) NAME:
Harmony Health Plan of Illinois, Inc. d/b/a Harmony Health Plan of Missouri
LEGAL NAME OF ENTITY/INDIVIDUAL FILED WITH IRS FOR THIS TAX ID NO.:
Harmony Health Plan of Illinois, Inc.
MAILING ADDRESS:
23 Public Square, Suite 400
IRS FORM 1099 MAILING ADDRESS
200 West Adams Street, Suite 800
CITY, STATE, ZIP CODE
Belleville, IL 62220
CITY, STATE, ZIP CODE
Chicago, IL 60606
 
CONTACT PERSON
Ms. Tina Gallagher
 
EMAIL ADDRESS
Tina.Gallagher@wellcare.com
PHONE NUMBER
(800) 608-8158 Ext. 2405
FAX NUMBER
(800) 608-8157
TAXPAYER ID NUMBER (TIN)
36-4050495
TAXPAYER ID (TIN) TYPE (CHECK ONE)
FEIN              SSN
VENDOR NUMBER (IF KNOWN)
3640504950 1
VENDOR TAX FILING TYPE WITH IRS (CHECK
ONE)                                                                                                                                (NOTE:
LLC IS NOT A VALID TAX FILING TYPE.)
X    Corporation              Individual               State/Local
Government               Partnership              Sole
Proprietor             Other
AUTHORIZED SIGNATURE
  /s/  Thaddeus Bereday
DATE
December 26, 2007
PRINCIPAL NAME
Thaddeus Bereday
TITLE
Secretary


 
 

--------------------------------------------------------------------------------

 

Contract C306118005
Page 2




 
AMENDMENT #006 TO CONTRACT C306118005


 
CONTRACT TITLE:        Medicaid Managed Care - Eastern Region


 
CONTRACT PERIOD:    July 1, 2007 through June 30, 2008


 
The State of Missouri hereby desires to amend the above-referenced contract, as
follows.


1.  The State of Missouri, MO HealthNet Division, will no longer utilize the
term MC+. All references to MC+ shall hereinafter be referred to as "MO
HealthNet". MC+ Managed Care is hereinafter referred to as "MO HealthNet Managed
Care".
 
2. Paragraph 1.7.1 c. 1) and all bulletpoints are hereby deleted effective
September 1, 2007.


3. Paragraphs 1.7.1 d., 1.7.1 d. 1), and 1.7.1 d. 2) are hereby amended
effective September 1, 2007 as follows:


 
d.
State Child Health Plan: Missouri submitted a combination State Child Health
Plan under Title XXI of the Social Security Act for the State Children's Health
Insurance Program (SCHIP) May 31, 2007. The Centers for Medicare and Medicaid
Services (CMS) approved Missouri's SCHIP State Child Health Plan on September
28, 2007, with an effective date of September 1, 2007. Title XXI provides funds
to states to enable them to initiate and expand the provision of child health
assistance to uninsured, low-income children in an effective and efficient
manner. Missouri's SCPIIP State Child Health Plan uses funds provided under
Title XXI to both expand benefits under Missouri's State Medicaid Plan, and to
obtain coverage that meets the requirements for a separate child health program.



 
1)
SCHD - Non Premium - Missouri provides presumptive eligibility for children in
families with income of 150% of the FPL or below until a decision is made on
regular SCHIP eligibility. Uninsured children age birth through age 18 with
family income less than 150% of the FPL are covered.
 
Children eligible for the Non - Premium Program receive a benefit package of
essential medically necessary health services, including Non-Emergency Medical
Transportation (NEMT). Prescription drugs will be subject to the national drug
rebate program requirements. Fee-for-service will be utilized in regions where
MO HealthNet managed care is not yet available. When MO HealthNet managed care
begins in these areas, Title XXI eligibles will be enrolled in MO HealthNet
managed care. No new eligible will be excluded because of pre­existing illness
or condition.


 
2)
SCHIP - Premium - Uninsured children age birth through age 18 with family income
between 151% and 300% of the FPL are covered under a Separate Child Health
Program under a Title XXI SCHIP State Plan. No new eligible is excluded because
of pre-existing illness or condition. Children in families with income more than
150% of FPL are not eligible if they have access to affordable insurance.
 
Children eligible for the Premium Program receive a benefit package of essential
medically necessary health services, excluding NEMT. Prescription drugs are
subject to the national drug rebate program requirements. Fee-for-service is
utilized in regions where MO HealthNet managed care is not yet available. When
MO HealthNet Managed Care begins in these areas, Title XXI eligibles will be
enrolled in MO HealthNet Managed Care.



 

 
 

--------------------------------------------------------------------------------

 

Contract C306118005
Page 3




 
"Uninsured children" are persons up to nineteen years of age who have not had
access to employer-subsidized health care insurance or other health care
coverage for six (6) months prior to application, are residents of the State of
Missouri, and have parents or guardians who meet the following requirements:


 
•  
Furnish to the Department of Social Services the uninsured child's social
security number or numbers, if the uninsured child has more than one such
number;



 
•  
Furnish to the Department of Social Services the uninsured child's documentation
of citizenship and alien status;



 
•  
Cooperate with the Department of Social Services in identifying and providing
the information to assist the MO HealthNet Division in pursuing any third-party
health insurance carrier who may be liable to pay for health care;



 
•  
Cooperate with the Department of Social Services, Family Support Division in
establishing paternity and in obtaining support payments, including medical
support;



 
•  
Demonstrate, upon request, their child's participation in wellness programs
including immunizations and a periodic physical examination. (This shall not
apply to any child whose parent or legal guardian objects in writing to such
wellness programs including immunizations and an annual physical examination
because of religious beliefs or medical contraindications);



 
•  
Demonstrate annually that their total net worth does not exceed two hundred
fifty thousand dollars in total value;



 
•  
The Premium Program requires a premium, but does not impose co-payments,
co­insurance, or deductibles; and



 
•  
There will be protections for the Premium population against dropping or
foregoing private coverage, including a six (6) month waiting period and
insurance availability screens through the MO HealthNet's Health Insurance
Premium Payment (HIPP) program.





 

•  
Any child identified as having special health care needs defined as a condition
which left untreated would result in the death or serious physical injury of a
child, that does not have access to affordable employer-subsidized health care
insurance will be exempt from the requirement to be without health care coverage
for six months in order to be eligible for services; and



 
•   
A child shall not be subject to the 30-day waiting period as long as the child
meets all other qualifications for eligibility.





 
4. Paragraphs 1.7.1 d. 3) through 6) are hereby deleted effective September 1,
2007.


 
5. Paragraph 1.7.1 e. is hereby inserted effective September 1, 2007.


 
 
e. MO Health Net managed care eligibles in the above specified eligibility
groups may voluntarily disenroll from the Managed Care Program or choose not to
enroll in the Managed Care Program if they:



 
 
1)     Are eligible for Supplemental Security Income (SSI) under Title XVI of
the Social Security Act;



 
2)     Are described in Section 501(a)(1)(D) of the Social Security Act;

 
 

--------------------------------------------------------------------------------

 

Contract C306118005
Page 4
 
3) Are described in Section 1902(e)(3) of the Social Security Act;
4) Are receiving foster care or adoption assistance under part E of Title IV of
the Social Security Act;
5) Are in foster care or otherwise in out-of-home placement; or
6) Meet the SSI disability definition as determined by the Department of Social
Services.


 
6.         Paragraph 2.7.1 v. 1) is hereby amended effective September 1, 2007
as follows:


 
1)
The health plan shall conduct HCY/EPSDT well child visits on all eligible
members under age twenty-one (21) to identify health and developmental problems.
The state agency recognizes that the decision to not have a child screened is
the right of the parent or guardian of the child. For those children that have
not had well child visits in accordance with the periodicity schedule
established by the state agency, the health plan shall document its outreach and
educational efforts to the parent or guardian informing them of the importance
of well child visits, that a well child visits is due, that appointment
scheduling assistance is available, and that transportation (except to those
children with ME Codes 73-75) is available. (The current periodicity schedule is
contained in Attachment 3.) The health plan shall follow the MO HealthNet
fee-for-service policies for recognition of completion of all components of a
full medical HCY/EPSDT well child visit service. A full HCY/EPSDT well child
visits includes all of the components listed below. A partial well child visit
includes the first six (6) components listed below. The last three (3)
components are individual screens. An interperiodic screen is defined as any
encounter with a health care professional acting within his or her scope of
practice.

 
  
• A comprehensive health and developmental history including assessment of both
physical and mental health developments;
• A comprehensive unclothed physical exam;
• Health education (including anticipatory guidance);
•  Laboratory tests as indicated (appropriate according to age and health
history unless medically contraindicated);
• Appropriate immunizations according to age;
• Verbal lead assessment beginning at age six (6) months and continuing through
age seventy-two (72) months. Blood level testing is mandatory at twelve (12) and
twenty-four (24) months or annually if residing in a high-risk area of Missouri
as defined by Department of Health and Senior Services regulation 19 CSR
20-8.030;
• Vision screening;
•  Hearing screening;
• Dental screening (oral exam by primary care provider as part of comprehensive
exam). Recommended that preventive dental services begin at age six (6) through
twelve (12) months and be repeated every six (6) months.

 
7.         Paragraph 2.7.1 v. 5) is hereby amended effective September 1, 2007
as follows:

 
 

--------------------------------------------------------------------------------

 

Contract C306118005
 Page 5


 
5)
The health plan shall have an established process for reminders, follow-ups, and
outreach to members. This process shall include, but not be limited to,
notifying the parent(s) or guardian(s) of children of the needs and scheduling
of periodic well child visits according to the periodicity schedule. The health
plan shall provide assistance to new members in accessing HCY/EPSDT well child
visit services within ninety (90) calendar days of health plan enrollment. The
health plan shall provide assistance to members in accessing subsequent
HCY/EPSDT well child visits in accordance with the periodicity schedule. At the
time of notification, the health plan shall offer transportation and scheduling
assistance if necessary. For members with ME Codes 73 through 75, non-emergency
medical transportation is not a covered benefit.



 
8.        Paragraph 2.7.2 is hereby amended effective September 1, 2007 as
follows:


 
 
2.7.2 The health plan shall include all the services specified in the
comprehensive benefit package with the exception of non-emergency medical
transportation (NEMT) for uninsured children in ME Codes 73-75 (Refer to
Attachment 1, COA 5) and children in state custody with the following ME Codes
08, 52, 57, and 64 (Refer to Attachment 1, COA 4).



 
9. Attachment 1 is hereby revised effective July 1, 2007.


 
10. Attachment 3 is hereby revised effective September 1, 2007.


 
All other terms, conditions and provisions of the contract, including all
prices, shall remain the same and apply hereto.


 
The contractor shall sign and return this document, on or before the date
indicated, signifying acceptance of the amendment.

 
 

--------------------------------------------------------------------------------

 
